Per Curiam.
The Chief Justice, after stating the circumstances of the case, said that the sole defense relied on was that the bond given by Isaac Alexander was void because, as a testamentary guardian existed, the Orphans’ Court had no power to appoint him guardian. It has been the practice in this state to discharge guardians for reasons judged of by the Orphans’ Court and to make new appointments. Such applications are now frequently made and granted. We therefore apprehend that upon a guardian abandoning his trust or being discharged for a sufficient reason that a new guardian may be appointed. And there*422fore that Isaac Alexander might have been regularly appointed guardian of the plaintiff’s intestate although Elizabeth Kirkpatrick was nominated to that trust by the will of the father.
Vandyke and Bayard for plaintiff. Bead and Miller for defendant.
The jury found a verdict for the plaintiff.